Claimant was injured by slipping on a wet floor of a restaurant. He was the chauffeur of a taxicab. On the night of the injury he was taking three passengers from Warren street, New York city, to the Bronx. The passengers asked that the taxi be stopped at One Hundred and Eleventh street and Broadway while they procured food at a restaurant, and invited claimant *1089to accompany them. While in the restaurant one of the passengers sent claimant for a newspaper, and then for a parcel left in the cab. He was injured while returning from the last errand. Claimant testified, and it is not disputed, that under the rules of his employer he was required to render services for passengers as requested so long as the meter in the cab was operating and recording the fare to be paid, and that his meter was running all the time while he was in the restaurant and performing the services mentioned. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ.